Citation Nr: 0004594	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-21 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for sinusitis and upper respiratory infection.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from May 1943 to January 
1946.

This appeal is from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, regional office (RO).  The RO found the appellant 
had not submitted new and material evidence to reopen his 
claim since the Board of Veterans' Appeals (Board) had last 
denied the claim in August 1992.

In the instant appeal, the appellant testified at hearings 
before a hearing officer of the RO and before the deciding 
member of the Board.


FINDINGS OF FACT

1.  The Board of Veterans' Appeals denied the appellant's 
claim for service connection for chronic sinusitis and 
respiratory infection in August 1992.

2.  Evidence presented or secured since August 1992 is not 
new, or is not so significant that it must be considered 
alone or together with the evidence previously of record to 
determine the claim fairly.


CONCLUSIONS OF LAW

1.  The decision of the Board of Veterans' Appeals of August 
1992 denying service connection for chronic sinusitis and 
respiratory infection is final.  38 U.S.C.A. §§ 7103(a), 
7104(b) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.160(d), 
20.1100 (1999).

2.  Evidence presented or secured since August 1992 is not 
new and material to whether the appellant incurred or 
aggravated chronic sinusitis and respiratory infection in 
wartime service.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant first filed an application for VA disability 
compensation for a sinus condition in January 1946.  The RO 
reviewed service medical records and denied the claim in 
March 1946.  The RO denied the claim again in January 1947 
upon receipt of additional service records and in 
consideration of a new disability rating schedule.  A letter 
of January 21, 1947, informed the appellant of the decisions 
and of his appellate rights.  The appellant did not initiate 
an appeal within one year of the date of that letter.

The evidence of record in January 1947 comprised service 
medical records that included a negative physical examination 
upon entrance into service.  The appellant was seen at Fort 
Ord in November 1943 with sore throat, aching throughout his 
body, and malaise .  The diagnosis was mild, acute, catarrhal 
nasopharyngitis.  In May 1944 he was treated at the 54th 
Evacuation Hospital for acute catarrhal jaundice, cause 
undetermined.  In October 1944 he was treated and diagnosed 
with acute catarrhal nasopharyngitis at the 361st Station 
Hospital.  In November 1944 at the 361st station hospital he 
was treated with sulfa therapy and diagnosed with severe, 
chronic, suppurative, left maxillary sinusitis, cause 
undetermined.  It was noted he had been treated for the same 
complaint two months previously.  In April 1945, the 
appellant was treated at the 71st Evacuation Hospital for 
chest pain, diagnosed as moderate acute catarrhal bronchitis.  
In June 1945, he was treated and diagnosed with otitis media 
and externa.  In June 1945, he was transferred to the 312th 
General Hospital, to convalesce from viral pneumonia, right 
middle lobe.  In July 1945, he was treated and diagnosed with 
malaria at the 313th General Hospital; he returned to duty 
July 17, 1945.

There are no service medical records from the period after 
the July 1945 discharge from the hospital until the January 
1946 examination prior to discharge from the service.  The 
January 1946 separation examination was normal for the lung, 
ears, nose, and throat.  A chest x-ray was normal.

In December 1962, the appellant applied for service 
connection for sinus trouble.  The RO denied the claim in 
January 1963.  The appellant has submitted additional 
evidence for review since the January 1947 rating decision.  
An August 1961 VA hospital summary showed treatment for sore 
throat with a history of first instance of a similar 
complaint in 1944.  He reported having several similar 
episodes since December 1960.  The final diagnosis was 
hydrorrhea due to vasomotor disturbance (improved), and 
chronic tonsillitis (improved).  A December 1962 statement 
from T. E. Williams, M.D., reported he first saw the 
appellant in May 1947 for headaches, sneezing, post-nasal 
drip, sore throat, and running nose with history dating to 
1944 when in the service when the appellant was treated at 
the 71st Evacuation Hospital in New Guinea.  The current 
diagnosis was sinusitis, allergic, sub-acute at present.  A 
December 1962 statement by his wife reported that she 
observed the appellant's health to be very poor the first 
time they met.  She reported a deteriorating physical 
condition with headaches, vomiting, and sinus problems.  A 
December 1962 statement by D.S. reported the appellant has 
severe sinus trouble, which the writer had noticed when they 
met in August 1948.

In July 1967, the appellant applied for service connection 
for respiratory infection and chronic sinusitis, which the RO 
denied in February 1968.  The Board denied the claim on 
appellate review in July 1968.

The evidence added to the record since January 1963 comprised 
a July 1967 statement by R.L. Green, M.D., who reported the 
appellant had chronic sinusitis and frequent acute 
respiratory infection, and he had treated the appellant 
frequently for the past four years for respiratory 
infections.  A November 1967 statement by M.G. reported he 
had met the appellant in November 1946, at which time the 
appellant had chronic sinusitis.  In a November 1967 
statement, W.D., Registered Pharmacist (R. Ph.), reported 
that from 1946 to 1948 he had filled the appellant's 
prescriptions by Dr. A.C. for a sinus condition.  A November 
1967 statement by J.G., R.Ph., reported he had periodically 
filled the appellant's prescriptions for sinusitis from 1948 
to the present.

In February 1970, the appellant applied for service 
connection for a sinus condition.  After the RO denied the 
claim in April 1970, the Board denied the claim on appeal in 
February 1971.  The evidence added to the record since July 
1968 comprised a March 1970 statement by Dr. Green, who 
reported treating the appellant for chronic bronchitis and 
chronic sinusitis; he had had hospitalized the appellant for 
bronchopneumonia in August 1969.

In August 1973, the appellant applied to reopen his claim for 
service connection for  chronic sinusitis and for upper 
respiratory infection (chronic bronchitis).  After the RO 
denied the claim in September 1973, the Board denied the 
claim on appeal in May 1974.

The evidence added to the record since February 1971 
comprised an August 1973 statement by Dr. Green reiterating 
that he had hospitalized the appellant in August 1969 and 
further reported the appellant's treatment by Drs. J. Smith 
and J. Schultz.  In his substantive appeal of January 1974, 
the appellant asserted that a sinus and upper respiratory 
condition started in service and had been chronic ever since.

In July 1974, the appellant filed a "notice of 
disagreement," apparently with the Board's most recent 
decision, which the RO construed as an application to reopen 
the claim for service connection for sinusitis and upper 
respiratory infection.  After the RO denied the claim in 
August 1974, the Board denied the claim on appeal in June 
1976.

The additional evidence submitted since May 1974 comprised 
lay statements by four individuals, each purporting knowledge 
of the appellant's sinusitis since his separation from 
service or from 1947, variously.  A July 1974 statement by T. 
Smith, M.D., reported treating the appellant in July 1974 for 
acute maxillary sinusitis confirmed by x-ray.  In an October 
1974 statement, Dr. Smith reported he first saw the appellant 
in December 1972 with a history of chronic recurring 
tonsillitis.  He had a tonsillectomy in January 1973 and 
subsequent treatment intermittently for chronic purulent 
maxillary sinusitis.

The appellant testified at a VA hearing at the RO in October 
1974 that he started having sinus trouble in New Guinea in 
1944 and that he had not had any prior to service.  He 
described his symptoms and treatment in service, including 
the number and duration of hospitalizations in service, and 
the intermittent recurrence with increasing severity of the 
same symptoms ever since.  He reported treatment by Dr. 
Churchill from 1946 to 1949, describing the symptoms and 
treatment at that time.  He reported the pharmacists who had 
filled prescriptions for him.  He reported that Dr. Churchill 
had moved; efforts to obtain his treatment records had been 
unsuccessful.

A December 1974 report of a VA field examination described 
the field examiner's efforts to obtain records from 1946 to 
1949 of Dr. Churchill, from pharmacists and pharmacies 
identified by the appellant 's records, and from a Dr. 
Lyttle, from whom the appellant had reported treatment.  All 
efforts were negative.

In March 1975 statement, L.S. reported she had been the 
office nurse for Dr. Churchill, and she could verify the 
doctor's treatment of the appellant for sinusitis and upper 
respiratory infections.  A March 1975 statement by the 
appellant's ex-wife reported that she met the appellant in 
1942, that he had no sinus trouble prior to service, and that 
he returned from service with a chronic sinus conditions 
often treated by Dr. Churchill.  In a September 1975 
statement, L.S. reported that Dr. Churchill first treated the 
appellant on January 21, 1946, and subsequently until some 
time after January 1947, when the appellant moved and was 
referred to Dr. Williams.

In November 1976, the appellant applied to reopen his claim 
for service connection for sinusitis and upper respiratory 
infection.  After the RO denied the claim in April 1977, the 
Board denied the claim on appeal in March 1978.

The evidence added to the record since May 1974 included lay 
statements and private medical records and VA hearing 
testimony.  In December 1976 statements, O.W. and C.W. 
reported they had known the appellant 20 and 15 years, 
respectively, during which time the appellant had been in 
poor health.  A December 1976 statement by Dr. Green affirmed 
the appellant's persistent sinusitis and recurrent episodes 
of tracheobronchitis; he reiterated that the appellant 
received treatment by Drs. J.T. Smith and J.C. Schultz for 
respiratory problems.  An enclosed x-ray report was 
consistent with Dr. Green's statement about the appellant's 
current condition.

A March 1977 statement by Dr. Williams reiterated his initial 
treatment of the appellant in May 1947 and history of onset 
of sinusitis in the South Pacific in 1944 and summarized his 
treatment of the appellant over the years.  He confirmed the 
appellant's chronic sinus and recurrent chronic respiratory 
conditions and opined that their onset was in the service; he 
attached hospital records of December 1960 showing admission 
and treatment for acute sinusitis.

The appellant testified at a VA hearing in May 1977.  The 
appellant argued that Dr. Williams's March 1977 statement was 
sufficient evidence of a relationship between his current 
condition and the condition he had in service to reopen his 
claim.  The appellant argued, in essence, that the service 
separation examination report was inadequate evidence of the 
lack of sinusitis at the time of separation to be the basis 
of denying his claims.  He described the examination 
procedure as very brief and hasty.  He said the examinations 
were rushed because 800 men a day were processed.  He 
reiterated the number, duration and type of treatments he 
received in service and that within a week after separation 
he sought private treatment that lasted until latter 1947.  
He reported treatment by a Dr. Wiggins [sic] the spring of 
1947.  He described his current symptoms.

In December 1990, the RO received private medical records, 
which were construed as the appellant's attempt to reopen his 
claim for service connection for sinusitis and upper 
respiratory infection.  After the RO denied the claim in 
December 1990, the Board denied the claim on appeal in August 
1992.  The Board summarized the prior appellate decisions, 
noting that each had found that the sinusitis and respiratory 
infection in service had been acute and transitory, and that 
chronic sinusitis and upper respiratory infection were not 
clinically demonstrated until many years after service.  The 
Board found that the appellant had not submitted evidence 
since the last Board decision that tended to show that the 
appellant has chronic sinusitis and chronic upper respiratory 
infection traceable to his period of military service.

In support of his attempt to reopen his claim, the appellant 
submitted private medical records and testified at a VA 
hearing.  An August 1980 statement by W.E. Tucker, M.D., 
reported two hospitalizations for high spiking fevers, 
thought to be drug related.  July 1980 records from Baptist 
Medical Center (BMC) accompanied the statement.  A July 1980 
BMC x-ray study of the chest produced an impression of 
obstructive pulmonary disease with diffuse fibrosis.  Office 
treatment records of June 1980 to June 1987 from J.C. Peyton, 
M.D., show treatment for chronic sinusitis and recurrent 
bronchitis and allergic rhinitis.  In July 1991 hearing 
testimony, the appellant reported the time, places, duration 
and methods of treatment in service.  He reported the course 
of his sinus and upper respiratory disorders after service 
and named the physicians who had treated him over the years.  
He described his current condition.

In June 1995, the appellant filed the application to reopen a 
claim for service connection for sinusitis and upper 
respiratory infection that has resulted in the instant 
appeal.  In support of his attempt to reopen his claim, he 
has submitted private and VA medical records and has 
testified at hearings before a VA hearing officer at the RO 
and before the undersigned.

In an April 1996 statement, Dr. Reynolds reported that he had 
been treating the appellant for two years for recurring 
episodes of sinusitis and bronchitis.  Dr. Reynolds stated 
that the appellant reported episodes of these problems for 50 
years, starting in service.  Dr. Reynolds noted the 
appellant's history of treatment by Dr. Williams for many 
years and by ear, nose, and throat (ENT) specialists T. Smith 
and J. Schultz.  Dr. Reynolds reported the appellant's 
problems to be ongoing.  He stated, "I have no way of 
proving that his sinus problems were caused by his tour of 
military duty however that is a possibility and taking this 
gentleman's word for it I would assume that his sinus 
condition was aggravated by his tour of military duty."

In July 1997 testimony before a VA hearing officer, the 
appellant's attorney asserted that Dr. Reynolds's April 1996 
statement was new and material evidence because it provided a 
medical opinion relating the appellant's current condition to 
his service.  The attorney also asserted that the appellant 
had received the Combat Infantryman Badge and the Silver 
Star, thus the appellant's statements to Dr. Reynolds must be 
considered in light of the statute pertaining to statements 
by combat veterans.  The appellant testified he had no 
respiratory problems prior to service.  He testified about 
the time and place he first experience the symptoms diagnosed 
in service as sinusitis.  He described the subjective 
sensation and all of his symptoms in great detail.  He 
described the methods of treatment.  He identified several of 
the facilities at which he was treated.  He reported the 
persistence of symptoms during duty in the occupation of 
Japan from September 1945 until he returned to the United 
States.  He stated his symptoms were ongoing when he returned 
to the United States, and he saw Dr. Churchill several days 
after separation.  He related the periods during which he saw 
various doctors, and the dates and locations of that 
treatment.  He testified that each diagnosed him with 
sinusitis, and he described the treatment administered by 
each.

The appellant's attorney inquired whether Dr. Smith had 
expressed an opinion about the genesis of all of his 
problems.  The appellant responded that Dr. Smith had not.  
The appellant's attorney inquired whether Dr. Reynolds had 
had an opportunity to review his situation and whether he was 
aware of Drs. Churchill, Green, and Smith.  The appellant 
responded negatively, stating that Dr. Reynolds knew what the 
appellant had "brought to him."  The appellant summarized 
his efforts over the years to obtain records from his early, 
post-service treatment.  He reported getting medicine from a 
pharmacist.  He reported that his condition had interfered 
with his work over the years, and he described his current 
condition.

VA outpatient records of September 1997 show the appellant 
was seen for complaints assessed as chronic bronchitis and 
sinusitis.  The appellant reported the first instance of 
sinusitis in 1944 in New Guinea, with intermittent symptoms 
since that time.

In a May 1999 statement, the appellant's ex-wife reported she 
first met the appellant in 1942, at which time he had no 
respiratory problems, but the change in his health was 
obvious upon his return from the service in 1946.  She 
reported they married in 1947.  He persistently coughed up 
sputum every morning and had an abnormal number of instances 
of pneumonia and ongoing breathing and lung problems.  She 
knew from her continued acquaintance that him since their 
divorce that his health problems had become steadily more 
severe.

In May 1999, the appellant submitted an excerpt on sinusitis 
from The Merck Manual, Centennial edition, which defined 
sinusitis, reported that it could be a chronic condition, and 
described symptoms and signs and advised physicians on how to 
make a diagnosis.

The appellant testified before the undersigned at a hearing 
in May 1999.  The appellant's attorney summarized in detail 
the service medical records, including the dates, identity, 
and location of each service medical facility at which the 
appellant was treated.  The attorney inquired whether 
symptoms were incurred in a combat type of environment.  The 
appellant responded he was in a combat zone.  He described 
the effect of the tropical, jungle environment on his 
symptoms.  He reported he was diagnosed with severe chronic 
sinusitis in November 1944.  He reported that his separation 
physical examination report noted treatment for sinusitis in 
service.  He reported treatment immediately after service by 
Dr. Churchill.  He reported the chronology of treatment by 
physicians, who he named.  He reported having no treatment at 
a VA facility in 1961.  He reported he saw Dr. Schultz, a 
pulmonologist, in 1969, for pneumonia.  He reported he had 
been seen at a VA hospital about every three months for the 
past year and a half.

The appellant's wife testified that she met the appellant 
about Christmas 1960 while he was hospitalized for pneumonia.  
She testified about the appellant's persistent sinus and 
respiratory problems.  She testified that the appellant had 
headaches.  The appellant and his wife indicated that the 
claims folder contained the available medical records 
pertinent to the claim.  The appellant and his wife reported 
their unsuccessful attempts to obtain medical records from 
shortly after the appellant's separation from service.

The presiding Board member held the record open for 60 days 
to permit submission of any additional evidence.  The 
appellant submitted additional evidence at and subsequent to 
the hearing.  He provided a waiver of his right to 
adjudication of the additional evidence by the agency of 
original jurisdiction.

VA outpatient records from September 1997 to June 1999 show 
periodic visits for management of several conditions 
including sinusitis.

II.  Analysis

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991); 
Graves v. Brown, 8 Vet. App. 522, 525 (1996) (relying on 
Robinette v. Brown, 8 Vet. App. 69 (1995)).  The Board 
construes the reference to Dr. Wiggins at the May 1977 
hearing as a transcription error for Williams, because there 
is no other reference to a Dr. Wiggins in the record, and the 
time reference is consistent with the other references in 
record to the time the appellant began seeing Dr. Williams.  
The appellant has provided no information indicating a source 
of pertinent evidence not of record, or, alternatively, that 
he has not sought.  Additionally, the appellant was afforded 
60 days following the May 1999 hearing to augment the record.  
His application to reopen his claim for disability 
compensation is complete, and VA has no duty to inform him of 
the necessity to submit any evidence to complete it.

When the Board of Veterans' Appeals in August 1992 denied 
this claim for compensation for sinusitis and upper 
respiratory infection, that decision was final.  38 U.S.C.A. 
§ 7103 (West Supp. 1999); 38 C.F.R. § 3.160(d) (1999).  When 
the Board disallows a claim, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered, 38 U.S.C.A. § 7104(b) (West 
1991), unless new and material evidence is presented or 
secured.  38 U.S.C.A. §§  5108 (West 1991).  To reopen the 
claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108 (West 1991).  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1999).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Thus, evidence submitted since August 1992 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since August 1992 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.  Once a claim is 
reopened, it will be determined whether it is well grounded, 
and if so, once the duty to assist has been satisfied, it 
will be decided on its merits.  Winters v. West, 12 Vet. App. 
203 (1999).

Review of the appellant's and other lay testimony since 
August 1992, in short, provides nothing that was not of 
record previously.  The substantive content of every 
statement in the hearings of July 1997 and May 1999 is found 
previously of record.  He testified about the inadequacy of 
the service separation examination in May 1977.  The May 1999 
statement by the appellant's ex-wife substantially repeats 
what she stated in March 1975.

The appellant has accumulated a body of restatements of the 
assertions that underlie his claim.  He has again and again 
submitted evidence to attempt to show he had sinusitis and 
respiratory infection in service, that he was treated for the 
same things immediately after his separation from service, 
and that he has had the same conditions from then until now.  
This evidence is cumulative, and cumulative evidence is not 
new evidence.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Dr. Reynolds's April 1996 statement is new.  His previous 
statements did not purport to provide an opinion about the 
onset of the appellant's sinusitis or respiratory infection.  
His opinion relied explicitly on history from the appellant 
the truth of which the doctor stated he could not know.  His 
opinion that the appellant's current chronic sinus condition 
was aggravated by his military service was explicitly based 
on an assumption of the truth of the history provided by the 
appellant.  The truth of that history is exactly the point in 
contention throughout the history of this claim and the many 
attempts to reopen it.  The Board has repeatedly rejected 
that history.  A medical opinion based specifically on 
history previously rejected by the Board is not material 
evidence.  Floyd v. Brown, 9 Vet. App. 88 (1996), mot. for 
reconsideration by panel and for review en banc denied, 9 
Vet. App. 253 (1996).

In rejecting the doctor's statement as material evidence, the 
Board in no way questions his veracity.  The question of the 
doctor's credibility does not arise where he relied on the 
appellant's account of his medical background, previously 
rejected by the Board, as the appellant's testimony revealed 
he had.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The appellant's attorney apparently sought in the hearings in 
this appeal to address the application of 38 U.S.C. 
§ 1154(b), which provides for certain evidentiary 
presumptions where a veteran of combat with the enemy alleges 
that a disease or injury was incurred during such combat.  
That statute is not applicable in this case.  First, the 
Board need not consider in this instance whether the 
appellant is a veteran of combat with the enemy.  Second, the 
evidentiary advantage to be gained from the statute is 
inapposite to the facts of this case.  "38 U.S.C. 1154(b)[] 
can in no way be read as providing additional substantive 
rights to combat veterans over those provided to non-combat 
veterans."  Jensen v. Brown, 4 Vet. App. 304, 307 (1993) 
(emphasis in original), rev'd on other grounds, 19 F. 3d 1413 
(1994).  The application of section 1154(b) does not alone 
establish service connection; the other elements of a claim 
must still be shown.  See Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996).

Counsel apparently sought to establish by invocation of 
section 1154(b) a point that is not at issue in this case, 
that the appellant had sinusitis and respiratory infection in 
service.  Both are shown by the service medical record, and 
none of the prior denials of service connection were for lack 
of such evidence.  Section 1154(b) is for application to 
establish by a rebuttable presumption a fact alleged by a 
combat veteran and not corroborated by official records.  
Counsel would invoke the statute to prove by a presumption 
applied to fill a gap in the official record a fact that is 
well shown by the official record.  Invocation of section 
1154(b) in this case in no way addresses the reasons for the 
prior or instant denial of the claim.

In sum, new and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for chronic sinusitis and respiratory infection.  
38 C.F.R. § 3.156(a) (1999).  The Board may not reopen the 
claim.  38 U.S.C.A. § 5108 (West 1991).


ORDER

Whereas new and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for chronic sinusitis and respiratory infection, 
the claim is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

